Title: To Thomas Jefferson from William R. Davie, 20 March 1802
From: Davie, William R.
To: Jefferson, Thomas


            Sir
              Halifax No. Carolina, March 20th. 1802
            I have the honor to acknowledge your letter of the 28th Ulto, covering that of Mr. DuPont and Mr. Barbe-Marbois respecting the business of General LaFayette: The friends of this unfortunate Patriot will feel themselves indebted to your Excellency for your polite attention to this subject; it is certainly important, if any measure should be attempted in his behalf, that the proposition should be made on a practicable and admissible principle; the mode, you have been so good as to recommend, is the only one I suppose that could be adopted to serve him, consistent with the constructions of our constitution, and the laws of France, which do not permit a citizen to receive a pension from any foreign nation, and this mode will certainly be the most honorable and therefore the most agreeable to the General.
            
            After giving this business some consideration, I have thought however that it would not be prudent to bring it before Congress during the present session, this time appears to me, the most unfavorable that could be chosen for that purpose; the differences which have prevailed and the exertion which have been made in Congress have wrought up party spirit to the highest pitch of irritation, and one could scarcely expect amidst the conflict of angry and unfriendly passions and the animosity of party rage, a coincidence of just feeling and generous sentiment on any subject.
            I have the honor to be with the highest respect—your Excellencys mo. obt.
            W. R. Davie
          